Citation Nr: 0215408	
Decision Date: 10/31/02    Archive Date: 11/06/02	

DOCKET NO.  99-01 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
arthrotomy and excision of the lateral meniscus of the left 
knee with degenerative changes, currently evaluated at 
20 percent.

2.  Entitlement to a compensable evaluation for residuals of 
fractures of the 2nd, 3rd and 4th metacarpals of the left 
hand.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought on appeal.  The 
veteran, who had active service from August 1972 to April 
1975, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In June 2000, 
the Board returned the case to the RO for additional 
development, following which the case was returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO, and the duties to notify and assist have been satisfied.

2.  The veteran's left knee does not manifest any subluxation 
or lateral instability, limitation of flexion to 30 degrees 
or limitation of extension to 20 degrees.

3.  The 2nd, 3rd and 4th metacarpals of the left hand are not 
ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post arthrotomy and excision of the lateral 
meniscus of the left knee with degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5010, 5257 (2002)

2.  The criteria for a compensable evaluation for residuals 
of fractures of the 2nd, 3rd, and 4th metacarpals of the left 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5299-5222 
(2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103(A) (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, the statement of the case and the various 
supplemental statements of the case issued in connection with 
the current appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  More specifically, the 
veteran was notified of the schedular criteria that needed to 
be satisfied for higher evaluations for his service-connected 
disabilities.  In addition, in letters to the veteran dated 
in April and July 2001, he was specifically informed of the 
provisions of the VCAA, including the information that was 
needed from the veteran and the assistance that could be 
provided by the VA.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, the veteran has been afforded VA examinations to 
assess the severity of his disabilities.  Treatment records 
the veteran made the RO aware of were obtained.  The veteran 
and his representative have not made the Board aware of any 
other evidence that should be obtained prior to appellate 
review, or requested any further assistance from the VA.  As 
such, the Board finds that all relevant evidence necessary 
for an equitable disposition of the issues on appeal has been 
obtained and that the case is now ready for appellate review.  

The veteran essentially contends that the current evaluations 
assigned for his left knee and left hand disabilities do not 
accurately reflect the severity of those disabilities.  He 
maintains, in substance, that the symptomatology he 
experiences and the limitations caused by those disabilities 
warrant higher evaluations.  

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When a question arises as to which of two disability ratings 
apply under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When making a disability 
evaluation determination, the veteran's entire history is 
reviewed, but the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Historically, a rating decision dated in September 1995 
granted service connection for postoperative arthrotomy and 
excision of a lateral meniscus of the left knee and assigned 
a 10 percent evaluation.  Service connection was also granted 
for healed fractures of the 2nd, 3rd and 4th metacarpals of 
the left hand, with a noncompensable evaluation assigned for 
that disability.  That rating decision was based on a review 
of service medical records and the findings of a VA 
examination.  Those evaluations remained in effect until a 
rating decision dated in June 2002 increased the evaluation 
for the veteran's left knee disability from 10 percent to 20 
percent.  The evaluation for the veteran's left hand 
disability remained unchanged.  

Evidence for consideration includes the findings of VA 
examinations performed in May 1999.  A general medical 
examination shows the veteran complained of pain and 
stiffness in both knees and that he had problems with 
squatting and kneeling.  He reported that the knees became 
stiff after prolonged sitting, but he denied locking but 
indicated that he sometimes loses his balance.  He did not 
take any medication and had not seen a physician for his 
knees since 1981.  The veteran also complained of 
intermittent pain and stiffness in his hands, especially the 
knuckles of his left hand.  Cold weather precipitated and 
aggravated the pain.  He reported occasional numbness in his 
hands but reported that his feet also felt numb at times.  
Pertinent physical examination revealed no localized weakness 
or sensory deficits and that deep tendon reflexes were equal 
and brisk.  X-rays of the left hand showed old healed 
fractures of the 2nd and 3rd metacarpals, and X-rays of the 
left knee showed hypertrophic degenerative changes involving 
the distal femur, the distal plateau and the patella.  The 
pertinent diagnoses following the examination were 
degenerative and traumatic arthritis of the knees bilaterally 
and old healed fractures of the 2nd and 3rd metacarpals of 
the left hand.  

A VA examination of the hands performed in May 1999 disclosed 
no swelling of the metacarpophalangeal, distal 
interphalangeal or proximal interphalangeal joints of either 
hand.  Examination of the left hand showed no tenderness in 
the dorsal or palmar surface.  The veteran was able to make a 
fist, but was unable to oppose the left thumb with the little 
finger of the left hand.  The pertinent diagnosis following 
the examination was old healed fractures of the 2nd and the 
3rd metacarpals of the left hand.

A VA examination of the joints performed in May 1999 
disclosed crepitus in both knees, but a full range of motion 
in both knees.  Knee jerks were brisk.  The diagnosis 
following the examination was traumatic and degenerative 
arthritis of the knees bilaterally.

A report of a VA examination performed in April 2002 shows 
the veteran reported that he experienced left knee pain since 
service.  Current symptoms were described as an intermittent 
dull ache localized to the anterior part of the knee, 
especially under the kneecap.  The pain was described as 7/10 
at its worst in intensity.  The pain was exacerbated by 
sitting and kneeling.  The veteran described catching 
episodes as well as locking episodes.  The catching was a 
crepitus at the knee with range of motion.  

On examination there was a moderate amount of effusion in the 
knee.  There was also some evidence of chronic synovitis at 
the joint line.  Range of motion was described as quite good 
at full extension to 125 degrees of flexion.  The knee was 
stable to varus and valgus stress, as well as anterior and 
posterior stresses as the anterior and posterior drawer had 
firm end points and there was no posterior translation of the 
tibia on his femur.  The Lachman's had a firm end point.  
McMurray's test was positive for discomfort at the lateral 
joint line.  There was tenderness to palpation at this 
lateral joint line as well as the patellofemoral joint.  The 
veteran had a patella apprehension sign and had discomfort 
with passive ranging of the patella over the femoral 
trochlea.  There was crepitus on active and passive range of 
motion at the patellofemoral joint.  The veteran had a 
patella apprehension sign and had discomfort with passive 
ranging of the patella over the femoral trochlea.  There was 
crepitus on active and passive range of motion at the 
patellofemoral joint.  

The assessments were status post left lateral meniscectomy in 
1974, left knee degenerative joint disease (patellofemoral 
and lateral compartment by examination) and locking of the 
left knee - loose body versus degenerative joint disease 
versus meniscal tear.  In an addendum to the examination 
report, the examiner indicated that he had reviewed X-rays 
which revealed moderate to severe degenerative joint disease 
of the left knee.  The examiner indicated that the etiology 
of the knee symptoms was related to the degenerative process.  
The examiner did not believe that further testing was 
necessary because of the findings of the X-rays and the 
relatively infrequent locking episodes.  He indicated that 
the locking episodes could certainly be explained by his 
degenerative process.  

The veteran's left knee disability is currently evaluated 
under Diagnostic Code 5010 for traumatic arthritis and 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability.  Diagnostic Code 5010 indicates that the 
disability is to be evaluated under Diagnostic Code 5003 for 
degenerative arthritis, which in turn indicates that 
degenerative arthritis is to be based on limitation of 
motion.  

Limitation of knee motion is evaluated under Diagnostic 
Codes 5260 for limitation of flexion and 5261 for limitation 
of extension.  Under Diagnostic Code 5260 a 10 percent 
evaluation is for assignment when flexion is limited to 45 
degrees, a 20 percent evaluation when flexion is limited to 
30 degrees, and a 30 percent evaluation when flexion is 
limited to 15 degrees.  Under Diagnostic Code 5261 a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, a 20 percent evaluation when extension 
is limited to 15 degrees and a 30 percent evaluation when 
extension is limited to 20 degrees.  

Under Diagnostic Code 5257, disability evaluations are 
assigned based on the degree of recurrent subluxation or 
lateral instability.  A 10 percent evaluation is assigned for 
a slight degree of recurrent subluxation or lateral 
instability, 20 percent evaluation for a moderate degree, and 
30 percent evaluation for a severe degree.  

When the schedular criteria are compared with the clinical 
findings shown on the VA examinations performed to assess the 
severity, it is apparent that the veteran does not meet the 
criteria for a higher evaluation.  With respect to an 
evaluation under Diagnostic Code 5257, neither the May 1999 
examinations, nor the April 2002 VA examination showed the 
presence of any subluxation or lateral instability.  As such, 
a higher evaluation is not warranted under Diagnostic 
Code 5257.  As for a higher evaluation for the veteran's left 
knee disability based on the degree of limitation of motion, 
the May 1999 examination indicated that there was a full 
range of motion, and the most recent April 2002 VA 
examination indicated that motion was from 0 to 125 degrees.  
Based on these findings, the veteran's left knee is not shown 
to manifest limitation of extension to 20 degrees or 
limitation of flexion to 15 degrees.  As such, the veteran is 
not shown to warrant a higher evaluation based on the 
schedular criteria for limitation of motion.  

The Board has also considered whether there is any additional 
functional impairment due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness, but finds that 
a higher evaluation is not shown to be warranted.  In this 
regard, the Board notes that the veteran's knee was 
symptomatic at the time of the April 2002 VA examination, yet 
motion was possible from 0 to 125 degrees.  Based on these 
findings, the veteran does not meet the schedular criteria 
for a compensable evaluation based on limitation of motion, 
and the RO assigned the 20 percent evaluation based on 
symptomatology beyond that contemplated under Diagnostic 
Codes 5257, 5260 and 5261.  The Board finds that the 
currently assigned 20 percent evaluation accurately reflects 
the overall severity of the veteran's left knee disability.  

With respect to the veteran's left hand disability, the 
veteran is currently evaluated by analogy under Diagnostic 
Code 5222 for favorable ankylosis of three digits in one 
hand.  Under that diagnostic code, a 20 percent evaluation is 
assigned for favorable ankylosis of the middle, ring and 
little fingers.  See also 67 Fed. Reg. 48,784-48,787 (July 
26, 2002) (amending Diagnostic Codes pertaining to Ankylosis 
and Limitation of Motion of Digits of the Hands, effective 
Aug. 26, 2002).  However, the veteran's 2nd, 3rd and 4th 
fingers of his left hand do not manifest any limitation of 
motion and are not shown to be ankylosed.  In this regard, 
the VA examination performed in May 1999 indicated that there 
was no tenderness of the left hand and that the veteran was 
able to make a fist.  The examination indicated that the 
veteran was not able to oppose the left thumb with his little 
finger of the left hand, but the Board would note that 
service connection is not in effect for any limitation of 
motion of the left thumb.  In the absence of some functional 
impairment attributable to the 2nd, 3rd and 4th fingers of 
the left hand, including flare-ups of pain, fatigability, 
incoordination, pain on motion or weakness, a compensable 
evaluation for this disability is not shown to be warranted.  

In reaching these determinations, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations had been considered, as required by the holding 
of the United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, there 
has been no assertion or showing that the veteran's left knee 
or left hand disabilities have resulted in interference  with 
his employability in a manner beyond that contemplated by the 
rating criteria for each disability, or that either 
disability has necessitated frequent periods of 
hospitalization.  In this regard, the veteran has reported 
that he has not received any treatment for his left knee 
since 1981 and he has not reported any treatment for his left 
hand.  In the absence of such factors, the Board finds that 
the criteria for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 20 percent for status post 
arthrotomy and excision of the lateral meniscus of the left 
knee with degenerative changes is denied.

A compensable evaluation for healed fractures of the 2nd, 
3rd, and 4th metacarpals of the left hand is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

